IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00125-CR
 
Tom Francis Swanson,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 10543-A
 

MEMORANDUM  Opinion





 
            Tom Francis Swanson was adjudicated
guilty of robbery and filed a notice of appeal.  He now has filed a motion to
dismiss his appeal, and both Swanson and his attorney have signed the motion.  See
Tex. R. App. P. 42.2(a).
            The appeal is dismissed.
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice


 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed June 27, 2007
Do
not publish
[CR25]


analysis.  See
Tex.R.App.P. 81(b)(2).
          A jury found Appellant guilty of aggravated possession with intent to deliver a controlled
substance: cocaine, and assessed his punishment at twenty years in prison and a $50,000 fine.  See
Tex. Health & Safety Code Ann. sec. 481.112(d) (Vernon 1991).
          During the punishment phase, evidence was admitted concerning an unadjudicated offense
relating to the possession of cocaine in the amount of 245 grams.  This alleged offense occurred
approximately five months after his arrest in this case.  Based on the record as a whole, we cannot
determine beyond a reasonable doubt that the admission of this unadjudicated offense at the
punishment phase did not contribute to the Appellant's twenty-year sentence and the maximum
fine, $50,000.  See Tex.R.App.P. 80(b)(2).
          Accordingly, we deny the State's motion for a rehearing.  
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Rehearing denied
Opinion delivered and filed November 6, 1991
Publish